DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112(a)
The remarks have been found persuasive.  The rejections are withdrawn.

Vierlinck/Pu
	The remarks take the position that Pu or Vierlinck fail to disclose that the collimator has an area that is less than half the area of a plane that defines a maximum extend that a particle beam can move in the two dimensions relative to the irradiation target.  This has not been found persuasive.  Claim 50 recites “a plane…that defines a maximum extent that a particle beam can move in the two-dimensions relative to the irradiation target…wherein the collimator has an area that is less than half an area of the plane”  Initially, both Vierlinck and Pu inherently teach the claimed plane by disclosing scanning a beam and treatment plans as required by the claim (see further discussion in the detailed rejection below).  The claim does not require the total area of the collimator to be less than half an area of the plane, therefore arbitrarily defining an area of the collimator that is less than half that of the irradiation plane is sufficient to meet the claimed requirement.
This is within the broadest reasonable interpretation in light of the specification because paragraph [0006] teaches the structure may be part of the collimator system and paragraph [0008] teaches the structure may have an area less than half of the 
	With regards to Pu, if the claim were required to clarify the collimator area to be the totality of the leaves, the claim would still fail to overcome the rejection.  Specifically, the irradiation field is broadly defined in claim 43 as “a plane defining a maximum extent that the particle beam can move relative to the irradiation target”.  Since the scanning electromagnets are excited by a predetermined pattern ([0025]), if the predetermined pattern was set to be twice that of the collimator size, the irradiation field would be twice that of the collimator, therefore the limitations of the claim could be met in the device of Pu.  Note the manner of operating the device is not sufficient to distinguish the claimed invention over that of the prior art (MPEP 2114 (II)).
Therefore, the remarks have been found unpersuasive and the rejection stands as reiterated herein below.  
Lastly, while not applied herein, JP2009268940 teaches spot scanning in figure 7 and variable collimation in figure 9 for restricting the irradiation field.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 50, 52-53, 55, 58, 77 and 78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vierlinck et al. (US pgPub 2015/0133713).
Regarding claim 50, Vierlinck teaches a particle therapy system (fig. 1) comprising: 
a particle accelerator (101) to generate a particle beam (0090); 
at least one scanning magnet ([0005], wherein [0094] teaches using the PBS technique) to move the particle beam relative an irradiation target in a patient ([0005], [0149], [0154]); and 
a collimator (fig. 3, 108) between the at least one scanning magnet and the patient ([0099] teaches a telescope to bring collimator as close as possible to the area  of the patient to be irradiated, thus downstream of the scanning magnet and of the patient), the collimator comprising fingers that are arranged in parallel (as seen in figure 3) and that are computer-controlled to extend and to retract relative to a part of the collimator holding the fingers ([0075] teaches a control system for motorization of the plurality of leaves in the MLC and figure 3 shows some extended and some retracted), where positioning of the fingers by at least one of extension or retraction of the fingers defines an edge and blocks  a first part of the particle beam from reaching the patient while allowing a second part of the particle beam to reach the irradiation target (portion that passes through the aperture vs portion that is blocked by extended leaves); 
wherein the at least part of the collimator (fig. 3, 108) holding the fingers (114) is computer-controlled in accordance with a treatment plan ([0031]) that is predefined ([0008] treatment plan based on data related to position and shape of area to be treated obtained by imaging the patient, thus predefined) and that specifies locations of spots of the particle beam ([0008] “treatment beam is delivered according to the specifications of treatment plan”.  Therefore, in the case of Pencil beam scanning ([0005] scanning a fine beam in a plane orthogonal to the z axis), the locations are specified in the treatment plan) to move in multiple dimensions within an irradiation field of the particle beam during movement of the particle beam by the at least one scanning magnet ([0141] collimator is moved in a plane perpendicular to the axis of the delivered beam, [0116] teaches the translation is in the x and y direction. Figure 3 shows the collimator 108 supporting leaves 114.  See also paragraph [0160].  Thus 108 is computer controlled to move in multiple dimensions (xy) within the irradiation field (i.e. provided by scanning the beam via the scanning magnets, [0005].  See also correction applied based on the determination of the deviation of the beam with respect to the isocenter as a function of pencil beam scanning see [0149], [0154])) where the irradiation field comprises a plane that is at an angle to the particle beam (scanning orthogonal to the irradiation beam, thus irradiation field comprises a plane that is at a 90 degree angle to the particle beam see paragraph [0005]) and that defines a maximum extent that a particle beam can move in the two dimensions relative to the irradiation target ([0005] maximum extent defined by scanning magnets scanning the beam in the orthogonal plane to the z-axis), where movement in the multiple dimensions  in the irradiation field (two dimensional movement of figure 4) comprises (i) movement that follows a path of the particle beam through an interior cross-section of the irradiation target when the particle beam is in the interior to block the first part of the particle beam at the interior (figure 4 shows x and y movements, thus collimator is capable of movement in the interior of the irradiation 
wherein the collimator has an area that is less than half an area of the plane (defining an area of the collimator that is less than half the area of the plane determined by the scanning magnets.  The claim does not require the area to be the total area of the collimator).
Regarding claim 52, Vierlinck teaches wherein the at least one scanning magnet is configurable to move the particle beam from different incident angles ([0005]).
wherein the at least part of the collimator is computer-controlled to move based on movement of the particle beam as the particle beam is moved from different incident angles ([0010] and [0014] teaches scanning has an influence on the deviation of the beam with respect to the position of the isocenter, abstract teaches correction by moving the collimator).
Regarding claim 53, Vierlinck teaches wherein the collimator defines at least part of an aperture, and wherein the edge comprises an edge of the aperture (as seen in figure 3).
Regarding claim 55, Vierlinck teaches a gantry on which at least the particle accelerator is mounted, the gantry being configured to move the particle accelerator at least part-way around the patient (abstract).
Regarding claim 58, Vierlinck teaches wherein the multiple dimensions comprise Cartesian X and Y dimensions (0116).
Regarding claim 77, Vierlinck teaches wherein the movement that follows the path of the particle beam through the interior of the irradiation target enables the edge defined by extension or retraction of the fingers to block part of the particle beam at the interior of the irradiation target, the interior of the irradiation target being within the perimeter of the irradiation target ([0141] and [0005] since the beam and the collimator are scannable in the same plane, Vierlinck is capable of blocking the particle beam at the interior of the irradiation target within the perimeter).
Regarding claim 78, Vierlinck teaches wherein the part of the particle beam at the interior of the irradiation target comprises a spot of the particle beam that is entirely within the perimeter of the irradiation target, the spot comprising a cross-section of the particle beam ([0005]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 50-52, 55 and 59-61 and 63-64 is rejected under 35 U.S.C. 103 as being unpatentable over Pu (US pgPub 2013/0053617) in view of Vierlinck et al.
Regarding claim 50, Pu teaches a particle therapy system (fig. 1) comprising:
a particle accelerator to generate a particle beam ([0025]);
at least one scanning magnet (21, 22) to move the particle beam relative an irradiation target in a patient ([0025]); and
a collimator (6), between the at least one scanning magnet and the patient (as seen in figure 1), wherein the collimator comprises fingers that are arranged in parallel, and that are computer-controllable to extend and to retract relative to a part of the collimator holding the fingers (inherent to multi-leaf collimators, see figure 9), where positioning of the fingers at least one of extension or retraction of the fingers defines an edge and blocks a first part of the particle beam from reaching the patient while allowing the second part of the particle beam to reach the irradiation target (as seen by the aperture of figure 9, some of the beam is blocked by leaves and other parts are allowed to pass through to patient)
an irradiation field  that defines a maximum extent that a particle beam can move in two dimensions relative to the irradiation target (box in figure 9), wherein the collimator has an area that is less than half an area of the plane (fourth leaf from the top inside the box in figure 9 has an area less than half an area of the box (i.e. irradiation plane)).
Pu fails to disclose wherein the at least part of the collimator holding the fingers is computer-controlled to move in multiple dimensions within an irradiation field of the 
However, Verlinck teaches wherein the at least part of the collimator (fig. 3, 108) holding the fingers (114) is computer-controlled in accordance with a treatment plan ([0031]) that is predefined ([0008] treatment plan based on data related to position and shape of area to be treated obtained by imaging the patient, thus predefined) and that specifies locations of spots of the particle beam ([0008] “treatment beam is delivered according to the specifications of treatment plan”.  Therefore, in the case of Pencil beam scanning ([0005] scanning a fine beam in a plane orthogonal to the z axis), the locations are specified in the treatment plan) to move in multiple dimensions within an irradiation field of the particle beam during movement of the particle beam by the at least one scanning magnet ([0141] collimator is moved in a plane perpendicular to the axis of the delivered beam, [0116] teaches the translation is in the x and y direction. Figure 3 shows the collimator 108 supporting leaves 114.  See also paragraph [0160].  Thus 108 is computer controlled to move in multiple dimensions (xy) within the irradiation field (i.e. provided by scanning the beam via the scanning magnets, [0005].  See also correction  and that defines a maximum extent that a particle beam can move in the two dimensions relative to the irradiation target ([0005] maximum extent defined by scanning magnets scanning the beam in the orthogonal plane to the z-axis), where movement in the multiple dimensions  in the irradiation field (two dimensional movement of figure 4) comprises (i) movement that follows a path of the particle beam through an interior cross-section of the irradiation target when the particle beam is in the interior to block the first part of the particle beam at the interior (figure 4 shows x and y movements, thus collimator is capable of movement in the interior of the irradiation target.  See further discussion in response to arguments section above) and (ii) movement along a perimeter of the irradiation target when the particle beam is along the perimeter (figure 4 shows x and y movements, thus collimator is capable of movement along the perimeter of the irradiation target.  See further discussion in response to arguments section above) that enables the edge defined by extension or retraction of the fingers to block the first part of the particle beam at least at a perimeter of the irradiation target ([0094]).
Vierlinck modifies the Pu by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of 
Regarding claim 51, Pu et al. teaches wherein the one or more scanning magnets are controllable to scan the particle beam more quickly for interior sections of the irradiation target than at edges of the irradiation target (figure 9 shows a zig-zag pattern where the interior 65 is scanned more quickly than the edge of the target because the edges of the target require the beam to be slowed and the direction changed, while scanning inside the target is a linear path).
Regarding claim 52, Pu teaches wherein the at least one scanning magnet is configurable to move the particle beam from different incident angles ([0025]).
Pu differs from the claimed invention by not disclosing wherein the at least part of the collimator is computer-controlled to move based on movement of the particle beam as the particle beam is moved from different incident angles.
However, Vierlinck et al. teaches wherein the at least part of the collimator is computer-controlled to move based on movement of the particle beam as the particle beam is moved from different incident angles ([0010] and [0014] teaches scanning has an influence on the deviation of the beam with respect to the position of the isocenter, abstract teaches correction by moving the collimator).
Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.

Regarding claim 55, Pu teaches a gantry on which at least the particle accelerator is mounted, the gantry being configured to move the particle accelerator at least part-way around the patient ([0048]).
Regarding claim 59, Pu teaches wherein the collimator is rotatable (via rotating gantry).
Regarding claim 60, Pu teaches wherein the collimator is computer-controlled to track movement of the particle beam (by gantry rotation the beam tracks the collimator).
Regarding claim 61, Pu teaches wherein the edge comprises an edge of an aperture (as seen in figure 9).
Regarding claim 63, Pu teaches wherein the collimator has an area that is less than a quarter of the area of the plane (arbitrarily defining a plane that fits this limitation as plane has no antecedence).
Regarding claim 64, Pu teaches wherein the collimator has an area that is less than an eighth of the area of the plane (arbitrarily defining a plane that fits this limitation as plane has no antecedence).


54 is rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. and Verlinck in view of Gall (US pgPub 2009/0140672) and further in view of Verster (USPN 3,024,379).
Regarding claim 54, Pu et al. fails to disclose differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles from a plasma column, the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity; an extraction channel to receive the particles accelerated from the plasma column and to output the received particles from the cavity.
Pu differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles from a plasma column, the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity; an extraction channel to receive the particles accelerated from the plasma column and to output the received particles from the cavity.
However, Gall teaches a radio frequency (RF) voltage to a cavity (8) to accelerate particles ([0031]) from a plasma column (abstract, [0002], [0030]-[0032], [0046]-[0047] , note: 8 comprises the acceleration region ([0031]), extraction electrodes extract from ion source 18 to acceleration region and the ion source is a plasma column [0040] and [0046] and abstract), the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity ([0002]); an extraction channel (24) to receive the particles accelerated from the plasma column and 
Gall modifies Pu by providing details of a particle accelerator, since both devices are directed towards particle acceleration, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the synchrocyclotron of Gall in the device of Pu because it facilitates improved ion extraction ([0047]).
The combined device differs from the claimed invention by not disclosing a regenerator to provide a magnetic field bump within the cavity to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel; wherein the magnetic field is between 4 Tesla (T) and 20T and the magnetic field bump is at most 2 Tesla.
However, Verster teaches a regenerator (8) to provide a magnetic field bump (as evidenced by the background section of the instant application, regenerators inherently provide a bump) within the cavity (8 is within cavity 1 as seen in figure 1) to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel (fig. 1 shows orbit changed by 8 to be extracted at 30 and col. 1, lines 11-17).
Verster modifies the combined device by providing a regenerator in the cavity.
Since both devices are directed towards accelerators, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the regenerator of Verster in the combined device “such that satisfactory radial concentration into a beam is obtained” (col. 1, lines 41-45).
.  


Claims 56, 66 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Verlinck in view of Goezinger et al. (US pgPub 2006/0033042).
Regarding claims 56, Verlinck et al. teaches a computer to control operation of the collimator so that the at least part of the collimator moves based on the movement of the particle beam (see discussion in claim 50 above, [0005], [0149] and [0154]).
Verlinck et al.  fails to disclose an energy degrader that is between the at least one scanning magnet and the patient, the energy degrader to receive the particle beam, the energy degrader comprising a beam- transmissible material that allows the particle beam to pass through the energy degrader and thereby change an energy of the particle beam; and a computing system to control operation of the energy degrader so that the energy degrader moves during movement of the particle beam.
Goezinger et al. teaches an energy degrader (depth modulator 6) that is between the at least one scanning magnet (8) and the patient (20), the energy degrader to receive the particle beam (5), the energy degrader comprising a beam- transmissible material that allows the particle beam to pass through the energy degrader (abstract, note modifying the depth of penetration inherently requires the degrader to have a beam 
	Goezinger et al. modifies Verlinck et al.  by providing energy modulation such that the depth of the ion beam may be controlled.
	Since both inventions are directed towards ion beam therapy, it would have been obvious to one of ordinary skill in the art to apply the depth modulator of Goezinger et al. to the device of Verlinck et al.  because it would compensate for target volume movements during ion beam irradiation to improve precision irradiation of a target volume ([0009]).
	Claim 66 recites substantially commensurate limitations as claim 56 and is rejected for the same reasons as discussed in the rejection of claim 56. Additionally, Goezinger teaches the energy degrader comprising plates that are computer-controlled to move based on movement of the particle beam ([0022] and [0063]).
Regarding claim 75, the Verlinck et al. in view of Goezinger teaches an energy degrader comprising plates (9/10) that are movable into and out of a path of the particle beam (as indicated by double sided arrows), the plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target ([0022]).

s 76 is rejected under 35 U.S.C. 103 as being unpatentable over Vierlinck in view of Flynn (US pgPub 2016/0199667).
Regarding claim 76, Vierlinck fails to teach teaches an energy degrader between the at least one scanning magnet and the collimator, the energy degrader comprising pieces other than plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target.
Flynn teaches an energy degrader between the at least one scanning magnet and the collimator (range modulation system (350) is directly upstream DTC 312, as seen in figure 6a, thus downstream scanning magnets 54 seen in figure 2), the energy degrader comprising pieces other than plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target (fig. 6a-b shows an alternative embodiment using wedges 350 for range modulation, [0094]).
Flynn modifies Vierlinck by providing an energy degrader.
Since both inventions are directed towards collimation of scanning beams, it would have been obvious to one of ordinary skill in the art to have the range shifter of Flynn in the device of Vierlinck because the range modulation system enable rapid modification of ion beam energies reducing the time necessary to treat a target ([0094]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881